PER CURIAM.
We enforce the order of the National Labor Relations Board. There is substantial evidence on the record as a whole to support the finding of the Board that the Local and International Unions violated § 8(b)(1)(A) of the National Labor Relations Act, 29 U.S.C. § 151 et seq., by fining two employees of Vactec, Inc., for their activity in support of a rival union’s petition for a Board representation election and by threatening to have them discharged for failure to pay the fine. The activities of the employees took place at a time when the prior contract had expired. See N. L. R. B. v. Marine Workers, 391 U.S. 418, 88 S.Ct. 1717, 20 L.Ed.2d 706 (1968); International Association of Machinists, District 9 v. N. L. R. B., 415 F.2d 113 (8th Cir. 1969).